DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment and Terminal Disclaimer filed 12/1/2021.
Claims 1-13 and 20-31 are pending. Claims 14-19 are cancelled. Claims 1, 7, 20 and 26 are currently amended. Claims 1, 7, 20 and 26 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/1/2021, with respect to 112 and Double Patenting Rejections, as indicated in line numbers 2 and 5 of the office action mailed 11/10/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 12/1/2021, with respect to independent claims 1, 7, 20 and 26, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Nair as noted below in the rejection of independent claims 1, 7, 20 and 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 20-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US 2014/0293529 A1, hereinafter “Nair”).
Regarding independent claim 1, Figures 1-9 of Nair disclose a method of making a semiconductor device, comprising: 
providing a first printed circuit board (PCB) unit 23 (“nanomagnetic antennas”- ¶0039, specifically the left sided 23; see Fig. 3 for notation) including, 
an insulating material 22 (“nanoparticle magnetic composite”- ¶0032), 
a first conductive layer 20 formed on a first surface of the insulating material 22, wherein the first conductive layer 20 includes a first antenna 20 (“antenna structures”- ¶0031) formed as part of the first conductive layer 20, 
a second conductive layer 29 (“pads”- ¶0040; see Fig. 3 for notation) formed on a second surface of the insulating material 22 opposite the first surface, and 
a conductive via 24 (“vias”- ¶0032) formed through the insulating material 22 and coupled to the first conductive layer 20 and second conductive layer 29; 
providing a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) including a second antenna 20 (“antenna structures”- ¶0031) formed over the second PCB unit 23; 
providing a semiconductor die 28 (“gallium arsenide die”- ¶0035); 

depositing an encapsulant 30 (“molding compound”- ¶0033) over the semiconductor die 28, first PCB unit 23, and second PCB unit 23.
Regarding claim 2, Figures 1-9 of Nair disclose wherein the first antenna 20 is electrically coupled to the semiconductor die 28 through the conductive via 24 (¶0035).
Regarding claim 3, Figures 1-9 of Nair disclose the method further including forming a third conductive layer 26 (“conductive pathways”- ¶0032) over an underside of the encapsulant 30 to couple the semiconductor die 28 to the first antenna 20 and second antenna 20 (¶0035).
Regarding claim 4, Figures 1-9 of Nair disclose wherein a thickness (i.e., the dimension of the left sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the first PCB unit 23 is different from a thickness (i.e., the dimension of the right sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the second PCB unit 23.
Regarding claim 5, Figures 1-9 of Nair disclose wherein the thicknesses of the first PCB unit 23 and second PCB unit 23 are selected based on desired broadcast frequencies of the first antenna 20 and second antenna 20, respectively, since the RF frequencies of antennas 20 are related to the sizes of antennas 20 (¶¶0020-0025) which are correlated with the dimensions of units 23 including the claimed thicknesses of units 23 (as shown in Fig. 2).
Regarding independent claim 7, Figures 1-9 of Nair disclose a method of making a semiconductor device, comprising: 

providing a semiconductor die 28 (“gallium arsenide die”- ¶0035); 
disposing the first PCB unit 23 adjacent to the semiconductor die 28; and 
depositing an encapsulant 30 (“molding compound”- ¶0033) over the semiconductor die 28 and first PCB unit 23.
Regarding claim 8, Figures 1-9 of Nair disclose wherein the first antenna 20 is electrically coupled to the semiconductor die 28 through the conductive via 24 (¶0035).
Regarding claim 9, Figures 1-9 of Nair disclose the method further including forming a conductive layer 26 (“conductive pathways”- ¶0032) over an underside of the encapsulant 30 to couple the semiconductor die 28 to the first antenna 20 (¶0035).
Regarding claim 10, Figures 1-9 of Nair disclose the method further including forming a bump 18 (“solder balls”- ¶0045) on the conductive layer 26.
Regarding claim 11, Figures 1-9 of Nair disclose wherein a thickness (i.e., the dimension of the left sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the first PCB unit 23 is selected based on desired broadcast frequency of the first antenna 20, since the RF frequency of antenna 20 is related to the size of antenna 20 (¶¶0020-0025) which is correlated with the dimensions of unit 23 including the claimed thickness of unit 23 (as shown in Fig. 2).
claim 12, Figures 1-9 of Nair disclose the method further including disposing a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a second antenna 20 (“antenna structures”- ¶0031) adjacent to the semiconductor die 28 and first PCB unit 23, wherein a thickness (i.e., the dimension of the right sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the second PCB unit 23 is different from a thickness (i.e., the dimension of the left sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the first PCB unit 23.
Regarding claim 13, Figures 1-9 of Nair disclose the method further including: 
providing a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a ground plane, since unit 23 is connected to ground (¶0029) and thereby the internal components of unit 23 can be interpreted as being a ground plane; and 
stacking the first PCB unit 23 and second PCB unit 23, since units 23 are both stacked on layer 12.
Regarding independent claim 20, Figures 1-2 of Nair disclose a semiconductor device, comprising:
 a first printed circuit board (PCB) unit 23 (“nanomagnetic antennas”- ¶0039, specifically the left sided 23; see Fig. 3 for notation) including an insulating material 22 (“nanoparticle magnetic composite”- ¶0032) and an antenna 20 (“antenna structures”- ¶0031) formed on the insulating material 22; 
a semiconductor die 28 (“gallium arsenide die”- ¶0035) disposed adjacent to the first PCB unit 23; 

a conductive layer 26 (“conductive pathways”- ¶0032) formed over an underside of the encapsulant 30 to connect the antenna 20 to the semiconductor die 28 (¶0035).
Regarding claim 21, Figures 1-2 of Nair disclose the semiconductor device further including a conductive via 24 (“vias”- ¶0032) formed through the insulating material 22 of the first PCB unit 23, wherein the antenna 20 is electrically coupled to the semiconductor die 28 through the conductive via 24 (¶0035).
Regarding claim 22, Figures 1-2 of Nair disclose the semiconductor device further including a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a second antenna 20 (“antenna structures”- ¶0031) disposed adjacent to the semiconductor die 28.
Regarding claim 23, Figures 1-2 of Nair disclose wherein a thickness (i.e., the dimension of the left sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the first PCB unit 23 is different from a thickness of the second PCB unit 23 (i.e., the dimension of the right sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2).
Regarding claim 24, Figures 1-2 of Nair disclose the semiconductor device further including a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a ground plane, since unit 23 is connected to ground (¶0029) and thereby the internal components of unit 23 can be interpreted as being a ground plane, disposed over a side of the first PCB unit 23.
 claim 25, Figures 1-2 of Nair disclose wherein the second PCB unit 23 extends over a side of the semiconductor die 28.
Regarding independent claim 26, Figures 1-2 of Nair disclose a semiconductor device, comprising: 
a first printed circuit board (PCB) unit 23 (“nanomagnetic antennas”- ¶0039, specifically the left sided 23; see Fig. 3 for notation) including an insulating material 22 (“nanoparticle magnetic composite”- ¶0032) and an antenna 20 (“antenna structures”- ¶0031) disposed over the insulating material 22; 
a semiconductor die 28 (“gallium arsenide die”- ¶0035) disposed adjacent to the first PCB unit 23; and 
an encapsulant 30 (“molding compound”- ¶0033) deposited over the first PCB unit 23 and semiconductor die 28.
Regarding claim 27, Figures 1-2 of Nair disclose the semiconductor device further including a conductive via 24 (“vias”- ¶0032) formed through the insulating material 22 of the first PCB unit 23.
Regarding claim 28, Figures 1-2 of Nair disclose the semiconductor device further including a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a second antenna 20 (“antenna structures”- ¶0031) disposed adjacent to the semiconductor die 28.
Regarding claim 29, Figures 1-2 of Nair disclose wherein a thickness (i.e., the dimension of the left sided 23 as measured from the left side to the right side of 23 as shown in the plan view in Fig. 2) of the first PCB unit 23 is different from a thickness 
Regarding claim 30, Figures 1-2 of Nair disclose the semiconductor device further including a second PCB unit 23 (“nanomagnetic antennas”- ¶0039, specifically the right sided 23; see Fig. 3 for notation) comprising a ground plane, since unit 23 is connected to ground (¶0029) and thereby the internal components of unit 23 can be interpreted as being a ground plane, disposed over a side of the first PCB unit 23.
Regarding claim 31, Figures 1-2 of Nair disclose wherein the second PCB unit 23 extends over a side of the semiconductor die 28.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record including Hasch and/or Nair, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further including: providing a third PCB unit comprising a ground plane; and disposing the third PCB unit over the first PCB unit”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY C CHANG/Primary Examiner, Art Unit 2895